Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.
 
Status of Claims

The Claims 1-7, 9, 10 and 12-22 are pending Claims.
The Claims 8 and 11 are Canceled claims.
The Claims 1-7, 9, 10 and 12-22 are Rejection under 35 USC § 112 Rejection.

Response to Arguments
Applicant's arguments, filed (08/03/2022), with respect to pending claims 1-7, 9, 10 and 12-22 have been persuasive regarding first part of rejection under 35 USC§ 112 . Examiner notes that a new 35 U.S.C. 112(b) rejection is written in response to the amended claim.
With respect to the rejection under 35 U.S.C. 103 of claims 18-22, Applicant argues that examiner ignored the limitation “wherein the total amount of the interactive component comprises the interactive component in the free form and the interactive component in a bound form”.
	Examiner respectfully disagrees with Applicant’s argument. Examiner fully considered the claim limitation “determine a total amount of an interactive component in the sample or a contamination level of the sample at a time of interest …wherein the total amount of the interactive component comprises the interactive component in a free form and the interactive component in a bound form.” Examiner indicated that there were two alternatives to choose from - a total amount of an interactive component in the sample wherein the total amount of the interactive component comprises the interactive component in a free form and the interactive component in a bound form or a contamination level of the sample at a time of interest. Examiner rejected the second limitation of contamination level of the sample at a time of interest. Examiner notes that the phrase “wherein the total amount of the interactive component comprises the interactive component in a free form and the interactive component in a bound form” only pertains to the first unrejected alternative limitation. Therefore Examiner’s rejection is complete and addresses all required limitations of the claim. Examiner notes that if applicant deleted the phrase “or a contamination level of the sample at a time of interest” both the rejection under 35 U.S.C. 112(b) and the rejection und 35 U.S.C. 103 would be overcome.  Examiner notes that the additional limitation of “performing a fluid sampling operation based, at least in part, on the total amount of the interactive component in the first fluid” seems to require the consideration of “wherein the total amount of the interactive component comprises the interactive component in the free form and the interactive component in a bound form, wherein the property is scaled for the contamination level” but is unclear due to the reasons outlined in the following 112(b) rejection.

35 USC § 112 Rejections

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7, 9-10, 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “performing a fluid sampling operation based, at least in part, on the total amount of the interactive component in the first fluid.” However, claim 1 also recites in the alternative “determining…a total amount of the interactive component in the first fluid or a contamination level of the formation fluid. (emphasis bold)” It is unclear how performing a fluid sampling operation based, at least in part, on the total amount of the interactive component in the first fluid can occur if the alternative of determining a contamination level of the formation fluid is chosen. Therefore, claim 1 and further dependent claims 2-7, 9-10 and 12-17 are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Pub.2012/0211650).

Regarding Claim 18, Jones disclose a system comprising:
one or more tools which comprise one or more optical computing devices wherein the one or more tools are configured to obtain real time property measurements of a fluid comprising a formation fluid downhole, real time measurements of an amount of an interactive component of the fluid downhole, and real time measurements of an amount of a non-interactive component of the fluid downhole (a system comprising: downhole optical radiometry tools which comprise multivariate optical elements, wherein the downhole optical radiometry tools are configured to obtain property measurements of a fluid comprising a formation fluid downhole, measurements of a concentration of CO2 of the fluid downhole, and measurements of a concentration of methane of the fluid downhole; a memory storing instructions; and a processor that executes the instructions to determine a contamination of the formation fluid at a time of interest based on the property measurements of the fluid downhole and the measurements of the concentrations of the CO2 and methane downhole (see paragraph [0040]; and claims 4, 12, 16);
memory storing instructions (para [0051], where processor can record the measurements in internal memory and/or transmit the data to the surface via wireline or LWD telemetry); and
at least one processor that executes the instructions to:
determine the total amount of the interactive component or a contamination level of the formation fluid at a time of interest based on the real time property measurements of the fluid downhole and the real time measurements of the amounts of the interactive component and non-interactive component downhole (see paragraph [0040]; and claims 4, 12, 16), 
wherein the real time measurements of the amount of the interactive component downhole are real time measurements of the amount of the interactive component in its free form downhole, and wherein the property is scaled with the contamination level (considering that: the multivariate optical elements are included in the downhole optical radiometry tools to provide the concentration of the COz; and collective measurements are processed by the processor to measure a gas-oil ratio or other properties including the contamination (see paragraph [0040)).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to comprising determine the total amount of the interactive component or a contamination level of the formation fluid, in order to more accurately analyzing the contamination fluid. 
This is unrejected alternative limitations from above and therefor is not rejected: wherein the total amount of the interactive component comprises the interactive component in the free form and the interactive component in a bound form.

Regarding Claim 20, Jones disclose the system of claim 18, wherein the one or more tools is either a wireline tool or a downhole tool included in a bottom hole assembly BHA (that the multivariate optical elements are included in the downhole optical radiometry tools which are a wireline tool to provide the measurements including the concentration of the CO2 and methane (see paragraphs [0017], [0040])).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US Pub.2012/0211650) in view of Price (US Pub.20160130696).

Regarding Claim 21, Jones disclose a system, comprising:
a detector configured to measure an intensity of a sample light interacted with the integrated computational element and to generate a detector signal based on the intensity of the sample light interacted with the integrated computational element; and
a signal processor configured to obtain the characteristic of the sample from the detector signal, and to determine a total amount of an interactive component in the sample or a contamination level of the sample at a time of interest based on real time property measurements of the sample and real time measurements of the amounts of the interactive component and non-interactive component of the sample (where discloses a system comprising: 
multivariate optical elements;
 a light detector configured to measure an intensity of a light beam interacted with the multivariate optical elements and to generate an electric signal based on the intensity of the light beam interacted with the multivariate optical elements; and a processor configured to obtain a characteristic of a fluid from the electric signal, and to determine a contamination of the fluid at a time of interest based on property measurements of the fluid and measurements of concentrations of CO2 and methane of the fluid (see paragraph [0040]; and claims 1, 4, 12, 16).

Jones does not discloses an integrated computational element, comprising alternating layers of a first and a second dielectric material, each of the alternating layers of the first and the second dielectric materials having a thickness and a refractive index selected according to a regression vector associated with a characteristic of a sample, the sample located downhole in a borehole.
Price disclose an integrated computational element, comprising alternating layers of a first and a second dielectric material, each of the alternating layers of the first and the second dielectric materials having a thickness and a refractive index selected according to a regression vector associated with a characteristic of a sample, the sample located downhole in a borehole (an integrated computational element (ICE) (100) may include a plurality of alternating layers (102,104) having a dielectric layer, wherein the alternating layers (102, 104) has a thickness and a refractive index selected according to a regression vector associated with a chemical property of a substance located downhole in a borehole (see paragraphs [0014], [0017], [0020] and [0041]; and figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to comprising the alternating layers of the first and the second dielectric materials having a thickness and a refractive index, as taught by Price into Jones in order to more accurately analyzing the contamination fluid.
 This is unrejected alternative limitations from above and therefor is not rejected: wherein the total amount of the interactive component comprises the interactive component in a free form and the interactive component in a bound form.

         Regarding Claim 22, Jones disclose the system of claim 21, wherein the integrated computational element, the detector, and the signal processor are components of one or more optical computing devices (Abstract, where multivariate optical element (MOE)).

        
Examiner note with regards to prior art of the record:


       Regarding Claim 1, Jones  (US Pub.2012/0211650), hereinafter Jones disclose a method comprising:
     deploying at least one tool into a borehole of a formation, wherein the at least
one tool comprises a sensor (para [0020], where some wells can employ acoustic
telemetry for LWD. Downhole sensors (including downhole optical radiometry tool 126)
are coupled to a telemetry module 128 including an acoustic telemetry transmitter that
transmits telemetry signals in the form of acoustic vibrations in the tubing wall of drill
string 108);
     obtaining, by the sensor, real time property measurements (para [0022], where at
various times during the drilling process) of a fluid comprising a formation fluid
downhole (Fig.3, para [0022], where Fig.3 shows an illustrative wireline tool 302 for
formation fluid sampling and analysis using a downhole optical radiometry tool),
obtaining, by the sensor, real time measurements of an amount of an interactive
component of the first fluid downhole (para [0040], where multiple MOEs (multivariate
optical elements) are included in some downhole optical radiometry tools to provide a
range of measurements such as, e.g., concentrations of water, H2S, CO2, e.g., obtaining measurements of a concentration of CO2 of the fluid downhole),
      obtaining, by the sensor, real time measurements of an amount of a noninteractive
component of the first fluid downhole (para [0040], where Multiple MOEs are
included in some downhole optical radiometry tools to provide a range of measurements
such as, e.g., light hydrocarbons (Methane, Ethane, Propane, Butanes, Pentanes,
Hexanes and Heptanes), i.e, methane, ethane ... is non- interactive component), and
    determining, based at least in part on measurements obtained by the sensor, a
total amount of the interactive component in the first fluid or a contamination level of the
formation fluid at a time of interest based on the real time property measurements of the
first fluid downhole and the real time measurements of the amounts of the interactive
component and non-interactive component downhole (para [0040], where Multiple
MOEs are included in some downhole optical radiometry tools to provide a range of
measurements such as, e.g., concentrations of water (non-interactive), H2S, CO2
(interactive), light hydrocarbons (Methane, Ethane, Propane, Butanes, Pentanes,
Hexanes and Heptanes), ... collective measurements of gases and oils can also be
obtained by MOEs and processed by the processor to measure ... contamination, and
other fluid properties; i.e., the CO2 is interactive component and water is non-interactive
component).
Jones does not explicitly discloses wherein the real time measurements of the
amount of the interactive component downhole are real time measurements of the
amount of the interactive component in its free form downhole,
wherein the property is scaled for the contamination level, but Johnson
considering that:
    multivariate optical elements are included in downhole optical
radiometry tools to provide the concentration of the CO2; and collective measurements
are processed by a processor to measure a gas-oil ratio or other properties including
the contamination (see paragraph [0040)).
Therefore, it is obvious to one of ordinary skill in the art at the time the applicants'
invention was made to scale with the contamination level in the art of Jones to better
control the filtration process of the specific contamination of the fluid concentration.

The prior art of record does not teach or fairly suggest a the alternative steps of “

 “wherein the total amount of the interactive component comprises the interactive
component in the free form and the interactive component in a bound form;
  performing a fluid sampling operation based, at least in part, the
total amount of the interactive component in the first fluid”.

 Claims 2-7, 9, 10 and 12-16 are not rejected under 102/103 rejection due to their dependency on claim 1.

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims. 

The closest prior art applied above does not fully disclose all the teachings of the claim 17.
 "The method of any one of claim 1, wherein determining the contamination level of the formation fluid comprises:
     receiving real time amount measurements of the noninteractive
component and the interactive component at time] and obtain & as
[the interactive component]/[the non- interactive component];
     determining B which is equal to k*100/m, wherein m is equal to a ratio of a
difference of real time measurements of [the interactive component] at two time
points over a difference of real time measurements of [the non-interactive component]
at corresponding time points;
      determining a contamination at time 1 (Ctime1) by linear fitting on a line
determined by time zero wherein the contamination is 100% and the property is an
extrapolated value of a real time property chart and by a time when a release of
the freeform interactive component begins to occur wherein contamination is B and density
is found on the real time property chart;
     determining [the interactive component]r and [the non-interactive component]
according to [the interactive component]= [the interactive component] * (1-Ctime1/B) and
[the non-interactive component]=[the non-interactive component]r * (1-C1ime1/100),
respectively; and
determining whether [the interactive component]r and [the non-interactive
component]r are equal to or greater than a 95% confidence level, comparing to [the
interactive component] and [the interactive component], respectively".

 The closest prior art applied above does not fully disclose all the teachings of the claim 19.
 "19. The system of claim 18 wherein the memory and the at least one processor executes
instructions to:
obtain real time amount measurements of the non-interactive component and the
interactive component at time 1 and obtain k as [the interactive component]/[the noninteractive component];
      determine B which is equal to k *100/m, wherein m is equal to a ratio of a
difference of real time measurements of [the interactive component] at two time points
over a difference of real time measurements of [the non-interactive component] at 
two corresponding time points;
    determine the contamination at time (C time1) by linear
fitting on a line determined by time zero wherein contamination is 100% and the
    property is the extrapolated value of the real time property chart and by the time when the release of the free interactive component begins to occur wherein contamination is B and density is found on the real time property chart;
determine [the interactive component]g and [the non-interactive component]r
according to [the interactive component]= [the interactive component]r * (1-
Ctime1/B) and [the non-interactive component]l=[the non-interactive component]r * (1-
Ctime1/100), respectively; and
determine whether [the interactive component]r and [the non-interactive
component] are equal to or greater than a 95% confidence level, comparing to [the
interactive component] and [the non- interactive component], respectively."


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2857